Title: To Thomas Jefferson from Thomas Lee Shippen, 31 July 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Strasburgh July 31. 1788.
          
          Every stage of my journey has reminded me of you, and the remembrance has always been accompanied with gratitude and regard. And it was but natural that it should be so, since every stage has given me the sense of a new obligation, and how could I regard but with thankfulness and affection the goodness which was the author of it? At Dusseldorff I examined the gallery of paintings which you so judiciously recommend to my attention with infinite delight; I prevailed upon its inspector to lock me up in it for a whole forenoon, (not lest any possible attraction should be able to draw me out of it before it was necessary that I should go but because he had business to attend to in town and could not leave the door open) but instead of being satiated or even satisfied at the end of that time, I was only the more eager to pursue the gaze. In the afternoon I ran to it again and after quite exhausting the patience of the inspector and almost all the time too that I had determined to devote to Dusseldorff I tore myself away in pure compassion to my guide and a fair companion whom he had brought with him for company, and who did not seem quite satisfied that I should admire on canvas with so much enthusiasm what I might have found alive on her cheek more worthy of admiration, pronouncing to myself with great vehemence of asseveration that there could not be a greater collection of pictures on earth. It is rare indeed Sir, and cannot be examined with too much attention. The St. John of Raphael, the annunciation of Guido and the last or great judgment of Rubens (as it is called) are most to be wondered at, but there is a Magdalen of Carl Dolce, a Madonna of   Zannetti, and a vierge à sept douleurs by Guido (Cenni I think) which touched me more sensibly. However just in their designs and forcible in their expression may be the painters of the Flemish school, there is a delicacy an inexpressible softness in the Italian paintings of high note, which I never find among them, and which I am always enraptured with, when I meet it. Thus you see Sir I am become an Italian before I have reached Italy.
          We were well entertained by Mr. Zimmerman at the Hotel des deux Ponts, and went to see a society which either must have escaped your attention, or which did not appear to you worthy of reco[mme]ndation. I mean the Society of La Trappe. It is to be seen at the distance of 2 miles from Dusseldorff and we walked to it before breakfast. We had heard so many strange stories of their rigid abstinence from all worldly enjoyments, of their invariable and undisturbed silence from the time of their becoming what they call Professors and of their employing so many minutes in every day in scratching up their own grave with their fingers, that I was not a little surprized to find them a fat jolly, wicked set of rogues who pray devoutly to be sure as it seems 7 times a day and sing very loudly pendant office, but in the intervening hours are allowed to work in the gardens, to walk into town (by the permission of the Prelate of the order,) to talk eat and drink as much as they please, and to indulge themselves in all licentiousness. There are some restraints about eating meat in the Hall, and about talking to each other either in their cells or in chapel, but they are very trifling impediments to a headlong indulgence of their passions which they appear to take every opportunity of indulging. They are about 28 in number 15 peres and 13 freres and undergo a constant diminution. They are all Germans except one who is a Frenchman about 50 years old and who seems as desperate an old offender as I ever saw, and to have an utter contempt for the particularities of his order. Notwithstanding my dissappointment I was not sorry that I devoted 2 hours to the visit, for I have always held that to be disabused of a false idea was next to being possessed of a just one.
          We breakfasted at Benrath the pretty castle of the Elector Palatine a few miles from Dusseldorff and amused ourselves exceedingly 2 hours in running over his grounds and apartments there. They seem to vye with each other in taste and beauty. We dined at Bensberg the other seat of this magnificent Elector which we found it more convenient to visit on our way to Cologne than in an excursion from that place. The former put us 7 or 8 miles  out of our way, the latter would have been an extraordinary ride of 12 miles. Here we saw as you must have done Sir with great pleasure three rooms adorned with some of the finest Weenixs in the world. This painter seems always to have succeeded better when employed in the service of a prince than in any other circumstances. All the pictures that I saw of his in Holland were far inferior to these I just mentioned and to some which you find in two collections of the Elector of Cologne. The prospect from this palace could not certainly have failed striking you Sir with admiration and delight. How vast, how rich, how beautiful! The time however that I was in the carriage between Bensberg and Cologne was spent in mournful reflections and satire making up human nature. Here said I, have I seen in 2 days four superb palaces all belonging to one prince who has not seen one of them for many years and in a reign of 46 years has made no use of them at any time. In the erection of these four palaces how many millions must have been expended which might have been applied to public uses or to the relief of the helpless or unfortunate; to the reward of unprotected merit, or the storing with new productions the receptacles of Science! And what end do they answer? They beautify uninhabited heights and are objects of wonder to curious passengers; and when the Prince who possesses them is led by caprice to quit his Paternal seats to inhabit his more remote dominions, he has a choice of habitations. Yet the Princes who have built them have been both models of admiration and esteemed worthy of all praise. How hard it is Sir to be obliged to believe that as we acquire the power, we lose the will of doing good on a large scale! There are most certainly great and beautiful exceptions to this rule, but I am afraid we shall not find them in Courts. The more I see of them the more I am drawn to your opinion that they are composed of the weakest and wickedest part of mankind.
          We found the commerce of Cologne worthy of remark; it is very considerable, but carried on chiefly with Holland. That which they have with America is generally done by the way of Amsterdam or Rotterdam and through the merchants of those places. They send down the Rhine, cloths, silks, wine, mill stones and Cologne water and receive tobacco, rice, cheese &c. &c. in return. It is also a remarkable town for its power, its privileges and its independence. It has been engaged in former years in wars with the Elector of its name, and obeys no laws but what are of immemorial usage, or enacted by itself. We met with a gentleman here named Hüpsch who shewed us a curious collection of natural and exotic productions  He was very civil to us on account of our Country. He gave us some little Treatises too of his own composition, on manure, on the means of destroying insects that are hurtful to the grain, the inoculation of cattle and other subjects of œconomy which promise well. They are written in German, I think of translating the most material things in them while I am in Switzerland, and if I find any thing worthy your notice, I will have the honor of communicating it to you. We saw a palace of the Elector of Cologne at Bruhl of great taste and beauty built about 50 or 60 years ago, and another at Bonn of more considerable size, and grandeur. From the appearance of his possessions, it does not seem at all wonderful that the Emperor should have taken so much pains to procure them for his brother. At a place called Remagen 15 miles from Bonn we saw the vine for the first time and it was some leagues further that we saw the walnut tree in any considerable plenty. There were several vessels lading with stones of different sorts at Broh[l] 9 miles from Remagen and 9 on that side of Andernach. Upon enquiring of several Germans whom I saw near the place I was informed that both the large and small stones were found in that neighbourhood but at Andernach I sent for the principal dealer in the genuine mill stones of the Country and he furnished me with a written paper in German of which this is the translation.
          
            
              
              
              
              Rix-Dollars
            
            
              Mill Stones
              @ 17 feet diameter
              of the best sort a piece
              65=208₶
            
            
                  Do.
              @ Do.
              of the 2d. best sort
              60=192
            
            
                  Do
              @ Do.
              of the middling sort
              55=176
            
            
                  Do.
              @ Do.
              of the common sort
              50=161
            
            
                  Do.
              @ 16 feet diameter
              of the best sort
              40=128
            
            
                  Do.
              @ Do.
              of the middling sort
              
                37=118.8
              
            
          
          These are all the sorts that can be procured and these the terms. They appear to me to be extravagant, tho’ I confess I do not know much about it. I enquired particularly whether it was for each stone or whether a pair that the price was marked, and they assured me it was for each stone. I have put the Rix dollars into livres tournois according as they pass in the country where I made the enquiry. There is also a note in my memorandum which mentions that for the prices marked the stones will be delivered at Cologne. The address in German is Johsep Host in Andernach. Ober Mandigh and Nieder Mandigh are the places where the best  are found the one distant 4½ and the other 3 miles from that part of the Rhine which flows by Andernach.
          We still punctually followed your directions Sir. At Coblentz we found the Wild man a very civil one to us, and having no true Brownberg in the house, he sent out and got some for us. It is the best Moselle I ever drank. He was very much pleased to hear that you remembered him and as grateful for the re-imbursement of the post map. He remembered you fron the circumstance of your going to examine the vineyards or at least the man who was instructed about them, and not at all from that of your owing him the money. It came to ⅚
          Your advice in all things had proved hitherto so excellent that we determined to pursue it in mounting the Rhine tho’ every body we spoke to on the subject threw impediments in our way. There was no road for more than 5 or 6 miles up that a carriage could go pass, when you got there you could not find a boat, and when you were put down on the other side the cliffs, you could not have horses to go on with and if we concluded to go entirely by water, the expense would be trebled, and the inconveniences innumerable; and our delay very great. These were the representations they made us. I was not to be dissuaded by their endeavors and Rutledge consented to hire a boat at 2 guineas and a half to take us to Mentz. Every yard we went we had a new object of delight; the scenes are romantic beyond every thing; the mode of travelling easy and convenient. We sat in our carriage, made notes as we went along and were extremely happy that we had pursued your plan. It delayed us a little, but we were amply repaid. On our way we lodged at Reidesheim and breakfasted the next morning on samples of Johannesberg wine. What a delicious liquor Sir it is! But I found it too expensive for us to think of importing it. The price on the spot is between 5 and 6 shillings sterg. a bottle by the Stück which holds about 4 pipes.
          Of Franckfurt Carlsruhe &c. I shall have the pleasure of writing to you from Switzerland. I meant to have written of them fully from this place, as also to write to my friends in America and to Mr. Short but I have been so long on the top of the steeple here and am in so great haste to proceed to Basle that I fear I shall not be able to do either. In that event have the goodness Sir to inform Mr. Short that I have received his note, and thank him for it, and to present him with my best wishes. Will you be so good Sir as to let me know at what time of the month you have the most occasion to send letters to America? Excuse the length of my letter
	  
 Sir if you please; it is drawn out to a greater length than I intended tho’ I have not said half I meant to have said or attempted [to] declare to you how much I am your devoted & obliged friend & servt.,
          
            
              Thos. Lee Shippen
            
          
          
            P.S. Tomorrow morning we proceed to Switzerland. [In margin of first page: ] I send one letter Sir to your care.
          
        